     Case 4:20-cv-00425-AW-MAF Document 55 Filed 10/08/20 Page 1 of 25




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION

JACK D. DENTON,
      Plaintiff,
v.                                              Case No. 4:20-cv-425-AW-MAF
JOHN E. THRASHER, President of
Florida State University, in his official
and individual capacities, et al.,
     Defendants.
_______________________________/
                   ORDER GRANTING IN PART MOTION
                    FOR PRELIMINARY INJUNCTION

      Jack Denton is a student at Florida State University. He is a member of the

Catholic Student Union and—until recently—served as the student senate president.

This summer, in a private group chat, he expressed views he finds “consistent with

the teachings of the Roman Catholic Church.” See Verified Complaint (Compl.)

ECF No. 1 ¶ 83. His private messages soon became public, and the reaction was

swift and severe. His fellow student senators called for his ouster, referring to

Denton’s comments as “abhorrent,” “offen[sive] and scandal[ous],” and bigoted.

After a 38-3 vote, Denton was no longer senate president.

      Denton sued. He contends his removal violated his constitutional rights. He

alleges First Amendment retaliation, First Amendment discrimination, and a Free

Exercise violation. See generally Compl. Through his emergency motion for


                                            1
     Case 4:20-cv-00425-AW-MAF Document 55 Filed 10/08/20 Page 2 of 25




preliminary injunction, he seeks an order reinstating him as president, prohibiting

FSU from recognizing—or giving effect to—the student vote, prohibiting FSU from

recognizing anyone else as student senate president, and other specific relief. ECF

No. 13 ¶ 4. The defendants filed responses in opposition, and the court held a

hearing. This order grants some relief, but not all of what Denton seeks.

                                           I.

      There is no real dispute about the facts (at least at this stage), and no party

sought an evidentiary hearing. See McDonald’s Corp. v. Robertson, 147 F.3d 1301,

1313 (11th Cir. 1998) (“[W]here material facts are not in dispute, or where facts in

dispute are not material to the preliminary injunction sought, district courts generally

need not hold an evidentiary hearing.”).

      Denton is Catholic and believes his faith calls him to public service. Compl.

¶¶ 50, 65-66. Following that call, Denton successfully ran for a seat in the FSU

student senate, and in 2019, his senate colleagues elected him senate president.

¶¶ 65-69. His term was supposed to continue through this October, and the position

came with modest compensation.1 ¶¶ 132-38; ECF No. 13-2 (Denton Dec.) ¶¶ 8-10,

Sept. 4, 2020.


      1
        The student senate president receives $9.00 per hour and may work up to
five hours per week during the summer and seven-and-a-half hours per week during
the fall. ¶ 132. The verified complaint says Denton would have worked the
maximum hours during the summer and six hours weekly during the fall for the
remainder of his term. ¶¶ 133, 135.
                                           2
     Case 4:20-cv-00425-AW-MAF Document 55 Filed 10/08/20 Page 3 of 25




      While serving in the student senate, Denton also belonged to the FSU Catholic

Student Union, where he engaged with other members. Compl. ¶¶ 70-78. Denton

opposes abortion, ¶¶ 52-53, believes that “human beings are male and female,” ¶ 60,

and views marriage “as a permanent, exclusive, and monogamous union between

one man and one woman,” ¶ 61.

      Members of the Catholic Student Union had a private group chat thread going

on the GroupMe application. ¶¶ 5, 71-72; ECF No. 1-9 at 4. This June—as the

discussion addressed instances of police violence—one member shared a YouTube

link relating to fundraising efforts. Compl. ¶¶ 73-74; ECF No. 1-9 at 4. Another

member responded by sharing a list of the organizations the video supported. ¶ 75;

ECF No. 1-9 at 4. Denton chimed in, saying, “[t]he various funds on that list are fine

causes as far as I know, but everyone should be aware that BlackLivesMatter.com,

Reclaim the Block, and the ACLU all advocate for things that are explicitly anti-

Catholic.” ¶ 76; ECF No. 1-2 at 4; ECF No. 1-9 at 4. Some then asked what he meant,

and Denton said this:

      BlackLivesMatter.com fosters “a queer-affirming network” and
      defends transgenderism. The ACLU defends laws protecting abortion
      facilities and sued states that restrict access to abortion. Reclaim the
      Block claims less police will make our communities safer and
      advocates for cutting PDs’ budgets. This is a little less explicit, but I
      think it’s contrary to the Church’s teaching on the common good.

Compl. ¶ 77; ECF No. 1-2 at 5. After other students responded and the discussion

continued, Denton offered this:
                                          3
     Case 4:20-cv-00425-AW-MAF Document 55 Filed 10/08/20 Page 4 of 25




         I don’t mean to anger anyone – I know this is a very emotional topic.
         However, it is important to know what you’re supporting when you’re
         Catholic. If I stay silent while my brothers and sisters may be
         supporting an organization that promotes grave evils, I have sinned
         through my silence. I love you all, and I want us all to be aware of the
         truth. As far as it’s a religious issue or not, there isn’t an aspect of our
         lives that isn’t religious, because God wants our whole lives and
         everything we do to be oriented around him!<3

Compl. ¶ 78; ECF No. 1-2 at 14.

         A student took screenshots of the conversation and posted them on social

media, and word quickly spread. Compl. ¶¶ 87-89. The student senate happened to

have a meeting that same day, and a student senator moved for a vote of no

confidence against Denton, explaining that she felt “offended and scandalized” by

Denton’s “rhetoric.” ¶¶ 90-91; ECF No. 1-3 at 3. Another student senator said that

she felt “hurt that [Denton] thought it was okay to say something homophobic in a

Catholic chat thinking it was a ‘safe space.’” Compl. ¶ 95; ECF No. 1-3 at 5.

         Although the no-confidence motion had majority support, it fell short of the

required two-thirds. Compl. ¶ 96. But the effort to remove Denton continued. ¶¶ 97-

99. In the span of days, an online petition calling for Denton’s removal garnered

more than six thousand signatures. ¶ 98. Just two days after the initial vote, the

student senate entertained a second no-confidence motion. ¶¶ 99, 108. This time the

motion passed easily; the vote was 38-3. ¶ 119. Denton remains a student senator,

but the vote took away his presidency. Defendant Ahmad Daraldik replaced him.

¶ 109.
                                              4
     Case 4:20-cv-00425-AW-MAF Document 55 Filed 10/08/20 Page 5 of 25




      “[S]tudent government is an extracurricular activity—not real government.”

FAMU Bd. of Trs. v. Bruno, 198 So. 3d 1040, 1044 (Fla. 1st DCA 2016). It has been

described “as a ‘learning laboratory,’ [that] allows students who ‘aspire to public

service, public life, [and who] want to gain some experience and expertise in better

understanding the way in which democracy functions,’ an opportunity to learn how

to work within the democratic process.” Ala. Student Party v. Student Gov’t Ass’n

of the Univ. of Ala., 867 F.2d 1344, 1347 (11th Cir. 1989); see also Flint v. Dennison,

488 F.3d 816, 821 (9th Cir. 2007) (describing student government as “an invaluable

educational tool for students of the University”). So although FSU gives some

decision-making authority to the student government, university administrators

unsurprisingly reserve to themselves the final say on important issues.

      FSU’s student government can pass “legislation,” but none becomes effective

until FSU administrators approve it. Compl. ¶¶ 20-21, 29 & n.6 (citing Fla. State

Univ. Bd. of Trs. Regulation FSU-3.001(3)).2 The student government can allocate

student-activity fees (some $13 million annually), but FSU administrators get a veto

on that, too. ¶¶ 22 & n.2 (citing FSU-3.035(5)(g)), 30. And the student government




      2
        Denton has cited the FSU Board of Trustees Regulations, which are available
at https://regulations.fsu.edu/regulations/adopted-regulations. I will take judicial
notice of them.
                                          5
     Case 4:20-cv-00425-AW-MAF Document 55 Filed 10/08/20 Page 6 of 25




does not raise its own money; when leaders like Denton are paid, it is university

administrators who facilitate payment. ECF No. 13-2 ¶¶ 8, 9.

      Even decisions to remove leaders—like the decision to remove Denton—are

not left solely to the student legislators. Under the governing documents, senators

voted out can appeal to the FSU student supreme court. See FSU Constitution of the

Student Body (FSU Const.) (ECF No. 1-1), Art. IV, § 3(C)(1). But the student

supreme court’s decisions, like so much else, remain subject to administrators’

approval. Compl. ¶¶ 21; 31 & n.7 (citing FSU-3.0015(13)); 32 & n.8 (citing Fla.

State Univ. Student Sup. Ct. R. Proc. 3.8)).

      After his colleagues voted him out, Denton appealed to the student court.

¶ 148. But the court could not consider the case because it was short on student

justices and lacked a quorum. ¶¶ 149-50. Denton wrote to Dr. Amy Hecht, Vice

President for Student Affairs, requesting the appointment of temporary justices, or

alternatively, that Dr. Hecht decide the appeal herself. ¶ 151. Dr. Hecht did not

respond, but the student senate met to consider nominations for temporary justices.

¶¶ 152-55. After one senator noted a “sensitive case” coming up and explained that

she was uncomfortable with the nominee’s presiding “over this case,” though, the

senate adjourned for the summer without approving any nominee. ¶¶ 159, 161. The

student court, therefore, remained unavailable to hear Denton’s appeal. ¶ 161.




                                          6
     Case 4:20-cv-00425-AW-MAF Document 55 Filed 10/08/20 Page 7 of 25




      Denton then wrote Dr. Hecht a second letter, asking her to reinstate him as

senate president and arguing that his removal violated the First Amendment. ¶¶ 162-

67; ECF No. 1-9 at 7. Dr. Hecht responded (through the general counsel’s office),

saying she had no authority to undo the vote.3 Compl. ¶¶ 168-69. She said “the

University shares Mr. Denton’s frustration at the failure of the Student Senate to

debate and confirm those appointed to serve as Supreme Court Justices in order to

hear his case.” ECF No. 1-10. And to that end, she also wrote to the student senators,

criticizing them for leaving open the supreme court seats. ECF No. 1-11. But she

maintained she could not comment on the substance of Denton’s argument because

the issue belonged at the student supreme court. Compl. ¶¶ 171-78; ECF No. 1-10;

ECF No. 1-11.

      The supreme court never heard Denton’s appeal. And the university never

reinstated him. Thus, this lawsuit and preliminary injunction motion.




      3
        The parties disagree about whether Dr. Hecht had the authority to rule on
Denton’s appeal. Denton says that Student Supreme Court Rule 3.8 gives her that
authority. That rule says this:
      Any decisions of the Student Supreme Court may be appealed to the
      Vice President of Student Affairs. See the Student Government Advisor
      for further details concerning an administrative appeal or contact the
      Office of the Vice President of Student Affairs.

Dr. Hecht was the Vice President of Student Affairs, but FSU maintained that there
was no process for appealing directly to Dr. Hecht without first going through the
student court. ECF No. 1-10.
                                         7
      Case 4:20-cv-00425-AW-MAF Document 55 Filed 10/08/20 Page 8 of 25




                                          II.

      A preliminary injunction is an extraordinary and drastic remedy, available

only if the movant clearly establishes entitlement. ACLU of Fla., Inc. v. Miami-Dade

Cnty. Sch. Bd., 557 F.3d 1177, 1198 (11th Cir. 2009). Because preliminary

injunction motions often turn on undeveloped records, it can be difficult for movants

to meet this high standard. Siegel v. LePore, 234 F.3d 1163, 1175 (11th Cir. 2000)

(en banc). Accordingly, preliminary injunctions are usually the exception, not the

rule. Id. at 1176.

      To obtain a preliminary injunction, a movant must clearly establish (1) a

substantial likelihood of success on the merits, (2) that he will suffer irreparable

injury without an injunction, (3) that the threatened injury outweighs damage the

injunction may inflict on the nonmovant, and (4) that the injunction would not be

adverse to public interest. ACLU, 557 F.3d at 1198. A failure to satisfy any one factor

is fatal. Id. Here, I conclude Denton has made a sufficient showing as to each.

A.    Denton Has Shown a Substantial Likelihood of Success on the Merits.

      The first requirement—that the plaintiff show a substantial likelihood of

success on the merits—is “generally the most important.” Schiavo ex rel. Schindler

v. Schiavo, 403 F.3d 1223, 1232 (11th Cir. 2005).




                                          8
     Case 4:20-cv-00425-AW-MAF Document 55 Filed 10/08/20 Page 9 of 25




                                          1.

      A threshold issue is whether Denton has shown state action. “[T]he under-

color-of-state-law element of § 1983 excludes from its reach merely private conduct,

no matter how discriminatory or wrongful.” Am. Mfrs. Mut. Ins. Co. v. Sullivan, 526

U.S. 40, 50 (1999) (marks and citation omitted). The real question is this: “is the

alleged infringement of federal rights fairly attributable to the State?” Rendell-Baker

v. Kohn, 457 U.S. 830, 838 (1982) (marks and citation omitted). Here, the answer is

yes, state action caused Denton’s removal.

      The student senate—like all of FSU’s student government—is a creature of

state statute. See Fla. Stat. § 1004.26(1) (“A student government is created on the

main campus of each state university.”). And it is not some wholly independent

entity: as a matter of Florida law, “[e]ach student government is a part of the

university at which it is established.” Id. When the student government acts,

therefore, it does so under the color of state law. See Ala. Student Party v. Student

Gov’t Ass’n of the Univ. of Ala., 867 F.2d 1344, 1345 (11th Cir. 1989) (affirming

judgment that noted student government “was a state actor subject to the same

constitutional restrictions as the University itself”); Koala v. Khosla, 931 F.3d 887,

894 & n.1, 904 (9th Cir. 2019) (finding that student activity fund was a limited public

forum and Eleventh Amendment did not bar action alleging that student group had

been denied funding in violation of the First Amendment); Flint v. Dennison, 488


                                          9
     Case 4:20-cv-00425-AW-MAF Document 55 Filed 10/08/20 Page 10 of 25




F.3d 816, 825 (9th Cir. 2007) (finding state action where student government

restricted campaign expenditures); Gay & Lesbian Students Ass’n v. Gohn, 850 F.2d

361, 365-66 (8th Cir. 1988) (concluding that “[s]tate action was present” in the

student government’s funding decision because the student government was a

“creation[] of the State” and “the University did have final say over [Student] Senate

funding decisions”). Regardless, FSU’s administration acts under color of state law,

and Denton alleges that the administration violated his rights independent of the

student government by giving effect to the students’ decision.

                                          2.

      A second (and related) question is whether Denton has sued proper

defendants. He sued five people: three university administrators and two student

senators—all in their individual and official capacities.

      John Thrasher is the President of FSU and he is “the Chief Administrative

Officer of the University and [has] general supervision over all its activities.” FSU-

1.004(1)(a); FSU Const. Art. IV, § 4(a) (saying the President “is the ultimate

authority in matters of student conduct; discipline and the promulgation of rules,

regulations and policies for student governance”); Compl. ¶¶ 18-20 & n.2.

      Dr. Hecht is the Vice President of Student Affairs, ¶ 25; ECF No. 4-1 ¶ 2, and

she “is the designated representative of the University President in matters pertaining

to student life and governance,” FSU-3.001(1). All student senate legislation and


                                          10
     Case 4:20-cv-00425-AW-MAF Document 55 Filed 10/08/20 Page 11 of 25




budget allocations are subject to her approval and she has the final say over decisions

of the student supreme court. FSU-3.001(3); FSU Student Body Statutes §§ 401.6,

402.2 (ECF No. 45-2); Fla. State Univ. Student Sup. Ct. R. Proc.; 3.8 (ECF No. 45-

4); FSU Const. Art. II § 6.

      Dr. Brandon Bowden works under Dr. Hecht as the Associate Vice President

for Student Affairs, but when Denton was removed, Dr. Bowden was in a different

position. ECF No. 45-5 ¶2; Compl. ¶¶ 27-28, 34. In his former role, Dr. Bowden was

in charge of disbursing the student senate president’s pay. Denton Dec. ¶ 8, Sept. 4,

2020. He now provides support to the student senate on parliamentary matters, but

he does not comment on the merits of the students’ decisions. ECF No. 45-5 ¶¶ 5-7.

      Ahmad Daraldik was the student senate president pro tempore, and he took

over as president after Denton’s ouster. Compl. ¶¶ 38, 45, 109; ECF No. 48-1 ¶¶ 2,

4. Alexander Harmon is currently the president pro tempore. Compl. ¶ 47. ECF No.

48-2 ¶¶ 4, 6. Neither student voted on the no-confidence motion, ECF Nos. 48-1 ¶ 5;

48-2 ¶ 5, although defendant Daraldik presided over it, see ECF No. 1-6.

      For purposes of the preliminary injunction motion, the defendants are sued in

their official capacities, which makes this essentially a suit against FSU. See Will v.

Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989) (“[A] suit against a state official

in his or her official capacity is not a suit against the official but rather is a suit

against the official’s office. As such, it is no different from a suit against the State

                                          11
     Case 4:20-cv-00425-AW-MAF Document 55 Filed 10/08/20 Page 12 of 25




itself.” (citation omitted)). So although Denton has named five defendants in their

official capacities, the real party in interest—for preliminary injunction purposes—

is the university. Cf. Hafer v. Melo, 502 U.S. 21, 25 (1991); Kentucky v. Graham,

473 U.S. 159, 163 (1985). And again, as a matter of Florida law, “[e]ach student

government is a part of the university at which it is established.” Fla. Stat.

§ 1004.26(1); see also Univ. of S. Fla. Student Gov’t v. Trundle, 336 So. 2d 488, 489

(Fla. 2d DCA 1976) (“[T]he student government association is simply a part of the

University.”).4 So to the extent there is a suit against the student government itself,

it remains essentially a suit against FSU.5




      4
         Florida law also provides that “[t]here shall be no cause of action against a
state university for the actions or decisions of the student government of that state
university unless the action or decision is made final by the state university and
constitutes a violation of state or federal law.” Fla. Stat. § 1004.26(5). The university
defendants cite that to argue they cannot be sued. State law cannot immunize any
defendant from § 1983 liability, so that argument fails. They also argue that the
statute shows the legislature viewed student governments as separate actors. But the
statute only confirms that as a matter of state law, universities give force and effect
to the actions of student government and are ultimately responsible for those actions.
If Universities were not ultimately responsible for the actions of their student
governments, the statute would be unnecessary. Here, in any event, the university
did make the action final by refusing to overturn it and depriving Denton of further
review.
      5
        For this reason, I need not decide at this stage whether the student defendants
were state actors. They argue they are not proper official-capacity defendants.
Regardless of whether they are correct on that point, the relief Denton seeks is
available against FSU (though the university defendants).
                                           12
     Case 4:20-cv-00425-AW-MAF Document 55 Filed 10/08/20 Page 13 of 25




       Next, the university administrators are proper defendants under Ex parte

Young because they have at least “some connection” with enforcing the challenged

action. Jacobson v. Fla. Sec’y of State, -- F.3d ----, No. 19-14552, 2020 WL

5289377, at *13 (11th Cir. Sept. 3, 2020) (quoting Ex parte Young, 209 U.S. 123,

157 (1908)). Even if—as the university defendants argue—they had no personal

involvement in the decision to remove Denton, this does not change anything.

“Personal action by defendants individually is not a necessary condition of

injunctive relief against state officers in their official capacity. All that is required is

that the official be responsible for the challenged action.” Luckey v. Harris, 860 F.2d

1012, 1015 (11th Cir. 1988); see also Ex parte Young, 209 U.S. at 157 (“The fact

that the state officer, by virtue of his office, has some connection with the

enforcement of the act, is the important and material fact, and whether [that

connection] arises out of the general law, or is specially created by the act itself, is

not material so long as it exists.”).

       At any rate, the university defendants are responsible for the continued harm

Denton alleges. They may not have cast votes on the no-confidence motion, but they

recognized and enforced the removal by stopping the presidential salary and




                                            13
     Case 4:20-cv-00425-AW-MAF Document 55 Filed 10/08/20 Page 14 of 25




removing other benefits of office (including the official email account). I conclude

that the administrators are appropriate Ex Parte Young defendants.6

      Finally, and for similar reasons, I reject the defendants’ Article III argument.

They contend that any harm is not traceable to them, so Denton therefore lacks

standing. Again, the official-capacity nature makes this essentially a suit against the

university, and the harm is traceable to, and redressable by, the university. And even

if this were not so, Dr. Hecht had the authority to overturn the student’s decision,

and her decision to do otherwise—to give effect to the vote—led to the ongoing

constitutional injury.

                                          3.

      With those issues resolved, I turn now to the meat of Denton’s claim. He raises

three distinct First Amendment claims: He alleges First Amendment retaliation, First

Amendment viewpoint discrimination, and a Free Exercise Clause violation. He

seeks the same relief as to each of the three claims. Because I conclude he has shown



      6
          Denton also relies on Powell v. McCormack, which held that “although an
action against a Congressman may be barred by the Speech or Debate Clause,
legislative employees who participated in the unconstitutional activity are
responsible for their acts.” 395 U.S. 486, 504 (1969). The takeaway from that case
(which did not involve § 1983) is that legislative employees do not themselves enjoy
immunity under that Clause. To the extent it held that employees remain accountable
for their unconstitutional acts, it is unremarkable and not particularly helpful here.
University official sued in their official capacity are accountable for university
actions. See Kentucky v. Graham, 473 U.S. 159, 166 (1985) (“an official-capacity
suit is, in all respects other than name, to be treated as a suit against the entity”).
                                          14
     Case 4:20-cv-00425-AW-MAF Document 55 Filed 10/08/20 Page 15 of 25




a substantial likelihood of success as to the First Amendment retaliation claim, I

need not consider the other two claims.

      To succeed on a First Amendment retaliation claim, Denton must establish

that (1) he engaged in constitutionally protected activity, (2) the defendants’ action

caused an injury that would likely chill a person of “ordinary firmness” from

continuing to engage in that activity, and (3) the defendants’ actions were because

of his constitutionally protected activity. Castle v. Appalachian Tech. Coll., 631 F.3d

1194, 1197 (11th Cir. 2011); see also Bennett v. Hendrix, 423 F.3d 1247, 1250 (11th

Cir. 2005). Denton easily makes this showing. Indeed, no defendant argues

otherwise.7 See ECF No. 48 at 14 & n.10 (arguing that the student defendants are

entitled to qualified immunity—which would not preclude injunctive relief against

them in their official capacities, Hafer, 502 U.S. at 30). They argue only that Denton

lacks standing and that there was no state action.

      To state the obvious, expressing one’s religious views, as Denton did, is a

constitutionally protected activity. And being removed from a student senate

presidency, as Denton was, would chill someone from expressing himself. Last, it is

clear from the video of the senate meeting (ECF No. 1-6) that Denton’s removal was



      7
         Though all seem to agree that Denton’s speech was constitutionally
protected and that his removal was an adverse action, defendants’ counsel took no
position at the hearing as to whether Denton’s removal was because of his protected
speech. Hearing Trans. at 34:9-17, 55:3-18.
                                          15
     Case 4:20-cv-00425-AW-MAF Document 55 Filed 10/08/20 Page 16 of 25




because of his speech. These are the elements of the claim, and Denton has shown a

likelihood that he will succeed on this claim.

      It is no answer to say, as FSU does, that this is merely all part of the “rough

and tumble” of student politics, that Denton must develop thicker skin. Hearing

Trans. 28:1-4, 34:5-8. Denton is not here to complain about insults or hurt feelings.

His claim is that he lost his job—his student government position—because he chose

to exercise his First Amendment rights. Decades ago, when the Georgia legislature

refused to seat an elected representative who criticized the Vietnam War, the United

States Supreme Court did more than lament the harsh realities of politics; it held

“that the disqualification of [the elected representative] from membership in the

Georgia House because of his statements violated [his] right of free expression under

the First Amendment.” Bond v. Floyd, 385 U.S. 116, 137 (1966); accord Wilson v.

Houston Cmty. Coll. Sys., 955 F.3d 490, 498 (5th Cir. 2020) (“[E]lected officials are

entitled to be free from retaliation for constitutionally protected speech.”); Jenevein

v. Willing, 493 F.3d 551, 560 (5th Cir. 2007) (“To the extent that the commission

censured Judge Jenevein for the content of his speech, . . . we reverse and remand

with instructions to expunge that part of the order.”). As these cases show, those

participating in the political process do not forfeit their First Amendment freedoms

(including the right to be free from First Amendment retaliation).




                                          16
     Case 4:20-cv-00425-AW-MAF Document 55 Filed 10/08/20 Page 17 of 25




      Nor is it an answer to say, as defendants do, that nobody has a constitutional

right to serve in student government. That may be true, but that is not the issue.

Denton was serving in student government, and he had a constitutional right not to

have that taken away from him based on his privately expressing his religious views.

Denton, “like every citizen, has a strong interest in having the opportunity to speak

his mind, free from government censorship or sanction.” Waters v. Chaffin, 684 F.2d

833, 837 (11th Cir. 1982); see also Elrod v. Burns, 427 U.S. 347, 360-61 (1976)

(rejecting “the notion that because there is no right to a government benefit, such as

public employment, the benefit may be denied for any reason”).

      It is true that “a public employee’s right to freedom of speech is not absolute,”

Leslie v. Hancock Cnty. Bd. of Educ., 720 F.3d 1338, 1346 (11th Cir. 2013) (citation

omitted), but here Denton was speaking in his personal capacity about his religious

views in a forum designed for just that. No defendant has advanced any argument

that the university has a legitimate interest in regulating that speech—or in removing

Denton for uttering it. I conclude that Denton has shown a likelihood of success on

the merits.

B     Denton Has Shown Irreparable Harm.

      The next question is whether Denton has shown irreparable harm. If he has

not, no preliminary injunction can issue no matter how likely Denton is to succeed

on the merits. See ACLU, 557 F.3d at 1198.


                                         17
     Case 4:20-cv-00425-AW-MAF Document 55 Filed 10/08/20 Page 18 of 25




      Denton points to the settled principle “that ‘[t]he loss of First Amendment

freedoms, for even minimal periods of time, unquestionably constitutes irreparable

injury.’” KH Outdoor, LLC v. City of Trussville, 458 F.3d 1261, 1271-72 (11th Cir.

2006) (quoting Elrod, 427 U.S. at 373 (plurality opinion)). The defendants argue

that the removal already happened, and indeed it has, but that argument ignores

Denton’s ongoing harm. He continues to be excluded from the position to which he

was elected. And the university’s refusal to reinstate him continues to penalize him

for his speech. Cf. Ne. Fla. Chapter of Ass’n of Gen. Contractors of Am. v. City of

Jacksonville, 896 F.2d 1283, 1285 (11th Cir. 1990) (“The only area of constitutional

jurisprudence where we have said that an on-going violation constitutes irreparable

injury is the area of first amendment and right of privacy jurisprudence.”).

      There is also the issue of Denton’s financial injury. His position as senate

president was a paid position, and absent reinstatement, he continues to miss his

ongoing, weekly pay. Monetary losses like these are ordinarily not irreparable. See

id. (“An injury is ‘irreparable’ only if it cannot be undone through monetary

remedies.”). And the defendants say “[a] monetary remedy is the exact type of

remedy that can be fashioned in this instance to address Plaintiff’s alleged

constitutional harm.” ECF No. 46 at 15. But the defendants also argue that the court

is powerless to provide a monetary remedy. As to the official-capacity claims, the

defendants correctly explain that the Eleventh Amendment precludes monetary

                                         18
     Case 4:20-cv-00425-AW-MAF Document 55 Filed 10/08/20 Page 19 of 25




relief for past injury. See Odebrecht Const., Inc. v. Sec’y, Fla. Dept. of Transp., 715

F.3d 1268, 1289 (11th Cir. 2013). And as to the individual-capacity claims (to which

the Eleventh Amendment offers no protection) they argue with some force that each

defendant enjoys qualified immunity. ECF Nos. 46 at 10; 48 at 13-16.

      “[C]ourts have long recognized ‘extraordinary circumstances,’ including the

likelihood that a defendant will never pay, as one way to ‘give rise to the irreparable

harm necessary for a preliminary injunction.’” United States v. Askins & Miller

Orthopaedics, P.A., 924 F.3d 1348, 1359 (11th Cir. 2019) (quoting 11A Charles

Alan Wright & Arthur Miller, Federal Practice and Procedure § 2948.1 (3d ed.

2013)); accord Odebrecht, 715 F.3d at 1289 (“[N]umerous courts have held that the

inability to recover monetary damages because of sovereign immunity renders the

harm suffered irreparable.”). Based on the defendants’ arguments that they will

never be amenable to a damages suit, I conclude that Denton’s lost income also

constitutes irreparable injury.

      I have not overlooked the defendants’ argument that Denton’s delay in

seeking relief undermines his claim. It is true that “[a] delay in seeking a preliminary

injunction of even only a few months—though not necessarily fatal—militates

against a finding of irreparable harm.” Wreal, LLC v. Amazon.com, Inc., 840 F.3d

1244, 1248 (11th Cir. 2016); see also Benisek v. Lamone, 138 S. Ct. 1942, 1944

(2018) (“[A] party requesting a preliminary injunction must generally show

                                          19
     Case 4:20-cv-00425-AW-MAF Document 55 Filed 10/08/20 Page 20 of 25




reasonable diligence.”). But I do not find that Denton unreasonably waited. After the

students voted him out on June 5, 2020, he sought a remedy from FSU. He wrote

letters to Dr. Hecht. He tried to appeal to the student supreme court. And when it

became clear that the student court was unavailable to hear his case, he asked Dr.

Hecht to fix that. Denton sued only after all those efforts failed. He did so on August

31, filing his preliminary injunction motion days later.

C.    Denton Has Shown That the Balance of Equities and Public Interest
      Favors Some Relief, But Not Unqualified Reinstatement.

      Last are “the balance-of-the-harms and public-interest factors, which ‘merge’

when, as here, ‘the Government is the opposing party.” Swain v. Junior, 961 F.3d

1276, 1293 (11th Cir. 2020) (quoting Nken v. Holder, 56 U.S. 418, 435 (2009)).

Courts always “must pay particular attention to the public consequences of any

preliminary relief it orders.” Democratic Exec. Comm. of Fla. v. Lee, 915 F.3d 1312,

1327 (11th Cir. 2019). And even where there is a strong showing on the merits,

public interest can be the primary basis for denying relief. See Winter v. Nat. Res.

Def. Council, Inc., 555 U.S. 7, 23-24 (2008). On the unique facts underlying this

case, this is the most difficult consideration.

      There is, of course, a “strong public interest in protecting First Amendment

values.” Cate v. Oldham, 707 F.2d 1176, 1190 (11th Cir. 1983). Yet it is not clear

that, on the whole, ordering Denton’s unqualified reinstatement for the last few

weeks of his elected term would serve the public interest. Denton’s desire for
                                           20
     Case 4:20-cv-00425-AW-MAF Document 55 Filed 10/08/20 Page 21 of 25




reinstatement is understandable. But the leadership role he once held—the role to

which his colleagues elected him—is, as a practical matter, not the role to which he

would return. His title and pay could be returned, but any meaningful ability to lead

likely could not. Effective leadership requires working cooperatively with others.

On this record, that seems impossible.

      To put it mildly, the student senators reacted strongly to Denton’s views.

Regardless of how reasonable one finds those reactions, the fact remains that many

were extreme and emotional. One senator could “think of no more abhorrent thing

to hear coming from our senate leadership” than Denton’s remarks. His discussion

in the Catholic Student Union discussion group made her worry about “the safety”

of senators and the whole student body. Another senator echoed the “massive outcry

from the student body to remove President Denton and do right by the LGBTQ+

community.” Denton’s removal was necessary, one senator insisted, “so that we may

begin the work to heal.” That senator said that she just “do[es] not feel comfortable

developing a professional relationship further [with Denton].” Another senator

insisted keeping Denton “would be effectively enabling bigotry.” She closed by

saying that “upon thinking that I had to spend . . . another three days serving under

President Denton, I immediately began to cry.” See ECF No. 1-6 (meeting video).

      One need not defend these reactions to recognize that a federal court order

returning Denton to his leadership position could produce tumult and chaos. Cf.

                                         21
     Case 4:20-cv-00425-AW-MAF Document 55 Filed 10/08/20 Page 22 of 25




Benisek, 138 S. Ct. at 1945 (“[T]he court reasonably could have concluded that a

preliminary injunction would have been against the public interest, as an injunction

might have worked a needlessly chaotic and disruptive effect upon the electoral

process . . . .” (marks and citation omitted)); cf. also Carl v. Fulton Cnty., No. 1:07-

CV-1812-AJB, 2013 WL 12357465, at *7 (N.D. Ga. Mar. 31, 2013) (“The animosity

between Plaintiff and his ultimate supervisors is far too great to require the County

to place Plaintiff in such a high level job which requires close coordination with

elected public officials whom he has so far bested in this litigation, and thus

reinstatement/instatement would not serve the public interest.”). I conclude that

placing Denton back in the presidency would, in fact, cause more harm than good.

It would not be in the public interest.

      Some might say this only rewards the senate for its discriminatory and

retaliatory action—that it allows students to “get away” with violating Denton’s First

Amendment rights. There is something to this point, to be sure. But the public

interest considerations involve more than simply righting a wrong. There is at least

some public interest in having a functioning student government. For one thing,

other student organizations depend on the student legislature to allocate student-

activity fees. It is unlikely that a student senate beside itself over its president’s

expression of Catholic views could function well enough to deliver on that duty.

Moreover, other students participating in student government deserve a functional

                                          22
     Case 4:20-cv-00425-AW-MAF Document 55 Filed 10/08/20 Page 23 of 25




organization too. Not everyone involved in student government is to blame for

Denton’s unconstitutional removal. One student senator, in fact, said he voted to

remove Denton because he was no longer confident the senate could function with

Denton as president. That student’s vote to remove “ha[d] nothing necessarily to do

with [Denton’s] comments but the fact that we’re here to do a job.” ECF No. 1-6.

Yet everyone in student government would suffer from the disruption and turmoil

that would follow an injunction commanding new leadership many could not accept.

       I have also considered the potential upside to Denton. His term of office, as

noted above, would last only a few more weeks.8 He has not shown substantial

benefit to his being reinstated for those few weeks. He argues he wishes to speak “as

senate president,” but he has not shown that he would be able to effectively do so.

Nor has he shown precisely how the senate president’s authority differs from that of

a regular student senator (which he remains to this day). There surely are differences,

and presumably the senate president enjoys powers other senators do not, but the

contours of those differences are not clear on this record. In short, I cannot conclude

that an order directing Denton’s unqualified reinstatement would serve the public

interest.



       8
        According to his motion, his term expires around October 21, 2020. ECF
No. 13 at 2. In a later declaration, Denton stated that the term has been extended
until approximately November 11, 2020. ECF No. 51-1 (Denton Dec.) ¶ 19, Sept.
26, 2020.
                                          23
     Case 4:20-cv-00425-AW-MAF Document 55 Filed 10/08/20 Page 24 of 25




      That is not to say, though, that no injunction can issue. “Where plaintiff and

defendant present competing claims of injury, the traditional function of equity has

been to arrive at a ‘nice adjustment and reconciliation’ between the competing

claims.” Weinberger v. Romero-Barcelo, 456 U.S. 305, 312 (1982) (quoting Hecht

Co. v. Bowles, 321 U.S. 321,329 (1944)); see also Askins, 924 F.3d at 1359 (“The

very nature of equitable power—the thing that distinguishes it from law—is its

flexible and discretionary nature [and] its ability to respond to real-world

practicalities . . . .”). A subsidiary benefit of the unqualified reinstatement Denton

seeks would be the resumption of his pay. That aspect of the reinstatement would

not cause the problems full reinstatement would, yet it would alleviate in part the

ongoing harm Denton suffers as a result of the constitutional violation. And as noted

above, because it is unlikely Denton will be able to recover a damages award, his

continued lost pay constitutes irreparable injury.

                                         III.

      The motion for preliminary injunction (ECF No. 13) is GRANTED in part.

      1.     The university administrator defendants are enjoined from continuing

to enforce or give effect to the vote to remove Jack Denton to the extent that doing

so means denying prospective payment for services as student senate president. The

university may satisfy this injunction by paying Denton prospectively for six hours

of work per week for the remainder of the current term of student senate president.


                                         24
    Case 4:20-cv-00425-AW-MAF Document 55 Filed 10/08/20 Page 25 of 25




      2.    This injunction will take effect upon Denton’s posting of security in the

amount of $500 for costs and damages sustained by a defendant found to have been

wrongfully enjoined. Security may be posted by a cash deposit with the Clerk of

Court. Any defendant may move for additional security.

      3.    This injunction binds the university administrator defendants and their

officers, agents, servants, employees, and attorneys—and others in active concert or

participation with any of them—who receive actual notice of this injunction by

personal service or otherwise.

      4.    The clerk will set a telephonic scheduling conference for the week of

October 19, 2020.

      SO ORDERED on October 8, 2020.

                                      s/ Allen Winsor
                                      United States District Judge




                                        25
